Citation Nr: 1025824	
Decision Date: 07/12/10    Archive Date: 07/19/10

DOCKET NO.  09-33 443	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an effective date prior to September 8, 2008, for 
the award of a 100 percent disability rating for post traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from May 1942 to October 1945 
and from May 1946 to January 1947.  

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a November 2008 decision by a Department of Veterans 
Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  This 
appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 
2002).


FINDINGS OF FACT

1.  The April 2008 Board decision is final.

2.  The record does not show that a formal or an informal claim 
for an increased rating for PTSD was received by VA prior to 
September 8, 2008, or competent and credible evidence that he met 
the criteria for a 100 percent rating for his PTSD at any time 
between April 1, 2008, and September 7, 2008.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier than 
September 8, 2008, for the award of a 100 percent disability 
rating for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5101, 
5107, 5110, 7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.1, 
3.151, 3.155, 3.157, 3.400 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence she is to provide and what evidence VA 
will attempt to obtain.  VA thirdly has a duty to assist 
claimants in obtaining evidence needed to substantiate a claim.  
This includes obtaining all relevant evidence adequately 
identified in the record and, in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.

Initially, the Board notes that in the current appeal there is no 
issue as to providing an appropriate application form or 
completeness of the application.

The Board next notes that the Veteran is challenging the 
effective date assigned following the grant of a 100 percent 
rating for PTSD.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the United States Court of Appeals for Veterans Claims 
(Court) held that in cases where service connection has been 
granted and an initial disability evaluation has been assigned, 
the typical service-connection claim has been more than 
substantiated, it has been proven, thereby rendering § 5103(a) 
notice no longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id, at 490-91; Also see 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).   Thus, because the notice 
that the Veteran was provided before the RO granted him the 100 
percent rating for PTSD was legally sufficient (i.e., the 
September 2008 38 U.S.C.A. § 5103(a) notice letter provided to 
the Veteran prior to the November 2008 rating decision), VA's 
duty to notify in this case has been satisfied.  Moreover, the 
Board notes that even if VA had an obligation to provide notice 
that fulfills the provisions of 38 U.S.C.A. § 5103(a) prior to 
the RO's adjudication of the issue on appeal in the November 2008 
rating decision, that the September 2008 letter satisfied this 
obligation by providing the claimant with, among other things, 
notice as to how disability ratings and effective dates are 
awarded as required by Dingess, supra.  The Board also finds that 
even if the above letter did not provide adequate 38 U.S.C.A. 
§ 5103(a) notice that this notice problem does not constitute 
prejudicial error in this case because the record reflects that a 
reasonable person could be expected to understand what was needed 
to substantiate the claim after reading the above letter as well 
as the rating decision and statement of the case.  See Shinseki 
v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, the record 
shows that VA obtained and associated with the claim's file all 
identified and available treatment records.  Pertinent VA 
examination reports are also on file.  

In summary, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 
C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as 
a result of the Board proceeding to the merits of the claim.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The Claim

The Veteran and his representative in writings to the RO assert 
that the claimant's 100 percent rating for PTSD should date back 
to before September 8, 2008.  Unfortunately, neither the Veteran 
nor his accredited representative cite to a specific earlier 
date.  The Board does observe that as part of a January 2009 
letter from a congressman to the Veteran's wife, it was discussed 
that the Veteran, due to poor health, was unable to appeal the 
Board's April 2008 decision in a timely manner.  The Board notes 
that such an appeal can be completed by mail, and personal 
delivery of the appeal to VA is not required.

Service connection for PTSD was granted by the RO in September 
2003.  A 30 percent evaluation was assigned, effective from July 
18, 2002.  The Veteran thereafter perfected a timely appeal.  

The Board later, in April 2008, found that the criteria for an 
initial disability evaluation in excess of 30 percent for PTSD 
had not been met.  As noted, the Veteran did not appeal this 
decision to the Court (by the timely submission of a Notice of 
Appeal (NOA)).  The Veteran was informed of the requirements of 
such an appeal which were contained as part of a VA Form 4597, 
which he was supplied along with a copy of the Board's April 2008 
decision.  The April 2008 Board decision is therefore final.  See 
38 U.S.C.A. § 7104.  

Consequently, the effective date for the assignment of a 100 
percent rating for PTSD may be no earlier than a new application, 
at some point in time after the final Board's April 2008 
decision, or the date entitlement arose whichever is later.  See 
38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  

In this regard, the next time that the record shows any writing 
from the Veteran that could act as a claim for an increased 
rating for PTSD is on September 8, 2008.  Specifically, a VA Form 
21-4138, was submitted to the RO from the Veteran in which he 
indicated his desire to, in pertinent part, to appeal the denial 
of a rating in excess of 30 percent for his service-connected 
[PTSD] disorder.  The Board notes that not only was this appeal 
received more than 120 days after the issuance of the Board's 
April 2008 decision [as required, see VA Form 4597], but, 
assuming it was meant to constitute an appeal of the Board's 
decision, it was mailed to the RO, rather than to the Court [as 
is required; see VA Form 4597].  The RO, therefore, took the 
communication to constitute an appeal for an increased rating.  
The Veteran was informed of this as part of a September 2008 
letter mailed to him from the RO.

In a November 2008 rating decision, the RO increased the 
disability evaluation assigned to the Veteran's service-connected 
PTSD to 100 percent, effective from September 8, 2008.  The 
Veteran thereafter perfected this instant appeal.  

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be paid 
or furnished to any individual under laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the 
effective date of an award based on an original claim or a claim 
reopened after final adjudication of compensation shall be fixed 
in accordance with the facts found, but shall not be earlier than 
the date of the receipt of the application.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of 
an award of disability compensation based on an original claim 
shall be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  The effective date of an award of disability 
compensation based on a claim to reopen after a final 
disallowance shall be the date of receipt of the new claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(q)(ii), (r).

For an increase in disability compensation, the effective date 
will be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, date of 
receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); 
see also Hazan v. Gober, 10 Vet. App. 511 (1997); Servello v. 
Derwinski, 3 Vet. App. 196 (1992).

In VAOPGCPREC 12-98 (Sept. 23, 1998), General Counsel noted that 
38 C.F.R. § 3.400(o)(2) was added to permit payment of increased 
disability compensation retroactively to the date the evidence 
establishes the increase in the degree of disability had 
occurred.  That section was intended to be applied in those 
instances where the date of increased disablement can be 
factually ascertained with a degree of certainty.  It was noted 
that this section was not intended to cover situations where 
disability worsened gradually and imperceptibly over an extended 
period of time.

"Claim" is defined broadly to include a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 
(1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any 
communication or action, indicating intent to apply for one or 
more benefits under laws administered by the VA from a claimant 
may be considered an informal claim.  Such an informal claim must 
identify the benefits sought.

Moreover, if a formal claim for compensation has previously been 
allowed, or a formal claim for compensation disallowed for the 
reason that the service-connected disability is not compensable 
in degree, a report of a VA examination or VA hospitalization can 
be accepted as an informal claim for benefits.  38 C.F.R. 
§ 3.157.  As to reports prepared by VA or the uniformed services, 
the date of receipt of such a claim is deemed to be the date of 
outpatient or hospital examination, or date of admission to a VA 
or uniformed services hospital.  For all other reports, including 
reports from private physicians, laypersons, and state and other 
institutions, the date of receipt of the report is accepted as 
the date of receipt of an informal claim.  Id.

Upon receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant for 
execution.  38 C.F.R. § 3.155(a).  To determine when a claim was 
received, the Board must review all communications in the claims 
file that may be construed as an application or claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  

With the above criteria in mind, the Board finds that the first 
document that acts as a claim for an increased rating for the 
Veteran's PTSD is the above-discussed VA Form 21-4138, shown by a 
date stamp to have been received by the RO on September 8, 2008.  
The Board finds that this document acts as the Veteran's informal 
claim.

The Board will next see if the record contains an earlier formal 
or informal claim or an earlier showing of entitlement.  Because 
the effective date for an increased rating can be up to one year 
prior to receipt by the RO of the claim for an increased rating, 
but no earlier than the date of the final April 1, 2008, Board 
decision, the question for the Board to consider is whether the 
record established an earlier factual entitlement to a 100 
percent rating for PTSD at some time between April 1, 2008, and 
September 8, 2008.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2); 
VAOPGCPREC 12-98.

As to an earlier formal or informal claim for an increased rating 
for PTSD, the Board notes that the record does not include any 
writing from the Veteran or any VA treatment record dated between 
April 1, 2008, and September 8, 2008, that could act as an 
earlier claim for an increased rating for PTSD.  38 C.F.R. 
§ 3.157.  Likewise, the record does not include any private 
treatment record received by VA dated between April 1, 2008, and 
September 8, 2008, that could act as an earlier claim.  Id.

As to an earlier showing of entitlement to a 100 percent rating 
for PTSD, under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2009), a 
100 percent rating is provided for total occupational and social 
impairment, due to such symptoms as:  Gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.  

With the above criteria in mind, the Board notes that the 
April 1, 2008, to September 8, 2008, record, while including many 
VA outpatient treatment records, only includes a few records 
concerning the Veteran's service-connected PTSD.  These include 
an April 2008 VA psychiatric progress note revealed that the 
attending psychiatrist spoke to the Veteran's wife; the Veteran 
was unable to attend the appointment.  The Veteran's wife 
complained that the Veteran was not receiving 100 percent for his 
service-connected PTSD.  She added that the Veteran continued to 
be depressed and that his PTSD symptoms were worsening.  PTSD was 
diagnosed and a global assessment of functioning (GAF) scale 
score of 50 was included.  The VA treatment records also include 
a July 2008 VA mental health clinic individual treatment note 
showed that the Veteran was stable and talkative.  It was noted 
that the Veteran was seeking an increased rating for his PTSD.  

While a GAF score of 50 was provided in April 2008, designating 
serious symptoms [A GAF score from 41 to 50 represents serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifter) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable to 
keep a job), see AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) 
(DSM IV)], the above-discussed medical findings, dated from 
April 1, 2008, to September 8, 2008, in the opinion of the Board, 
clearly do not demonstrate that the Veteran's PTSD disability 
during this period of time warranted the assignment of a 100 
rating.  To this, none of this documented evidence went to show 
the presence of total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; or memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  

The Board parenthetically observes that the RO appears to have 
based the assignment of the 100 percent rating, effective from 
September 8, 2008, on the findings set out as part of an October 
6, 2008, VA PTSD examination.  The examination report includes a 
finding that the Veteran was totally and occupationally impaired 
by his PTSD symptoms.  

Consequently, a 100 percent rating was not warranted for the 
Veteran's service-connected PTSD at any time from April 1, 2008, 
to September 8, 2008.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

Therefore, the Board finds that the claim must be denied because 
the record neither contains a formal or informal claim for an 
increased rating for PTSD which is shown to have been received by 
VA prior to September 8, 2008, or competent and credible evidence 
that the Veteran was entitled to a 100 percent rating for his 
PTSD disability prior to that time.  38 U.S.C.A. § 5110; 38 
C.F.R. § 3.400.

In reaching this decision the Board considered the doctrine of 
reasonable doubt, however, as the preponderance of the evidence 
is against the claim the doctrine is not for application.  38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date earlier than September 8, 2008, 
for the award of a 100 percent disability rating for PTSD is 
denied.



____________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


